Conviction in District Court of Rains County of manslaughter, punishment two years in the penitentiary.
Appellant and deceased were brothers-in-law. It is deduced from the evidence that deceased and his wife were having trouble and that she had appealed to appellant for aid. The killing occurred at the home of deceased. Appellant had just arrived there and had been informed by his sister, wife of deceased, that deceased had been mistreating her. The state's theory is that appellant came into the room with a pistol in his hand and began to abuse deceased and that following resentment of such abuse on the part of deceased, appellant shot and killed him. The theory of the accused was that after being told by his sister of the mistreatment by deceased, appellant asked for some explanation of same, and that deceased having in his bosom a pistol, the print of which could be seen through his clothes, attacked appellant who shot and killed him in his own necessary self-defense. There are more than fifty bills of exception in the record, the majority of which we deem unnecessary to discuss.
Complaint is made that while the wife of deceased was testifying on behalf of appellant and had stated in her examination that appellant was living with one John King Grant at the time of the homicide, the state's attorney asked her if that was the same John King Grant who was killed by the sheriff of the county at a still. Appellant objected to this question as being greatly prejudicial and of no materiality, but the objection was overruled and the witness answered the question in the affirmative. In the admission of this testimony the learned trial judge fell into error. Thereafter appellant's attorney moved the court to exclude from the jury the question and answer just referred to. The learned trial judge refused to grant the motion. In this also he fell into error.
From another bill of exception we learn that appellant was asked while a witness if he had not been indicted for an aggravated assault upon one T. A. White. The court overruled appellant's objection and he was forced to answer that he had. In our opinion the testimony should not have been admitted. This court has never held that an assault upon another man is such an offense as involves moral turpitude. Steward v. State, 100 Tex.Crim. Rep.. The state also asked appellant in reference to his being indicted for liquor transactions, the same being felonies, to which he answered in the affirmative. *Page 454 
Appellant excepted to the charge of the court for its failure to limit the effect of the introduction of the impeaching testimony above referred to. The charge of the court was erroneous for its failure to so instruct the jury. A requested charge was presented asking the court to tell the jury that they could not consider such matters except for impeachment. The trial court refused to give the charge and in this also fell into error.
There was no attack made upon the reputation of deceased as a peaceable, law-abiding citizen on behalf of appellant, nor was there any defense interposed based on threats made by him. In this condition of the record we think it was a mistake for the learned trial judge to permit the state to prove by a number of witnesses that the general reputation of deceased as a peaceable, law-abiding man was good.
Complaints were lodged against the charge of the court for its failure to instruct the jury that they must view the transaction from the standpoint of the appellant as to whether he acted in his own necessary self-defense. Such seems to be the plain requirement of the law in every case where there is a dispute as to who began the difficulty and the appellant claimed self-defense.
A pistol was found on the person of deceased after he was killed. Appellant claimed that he knew deceased had this pistol and believed that he was attempting to draw it at the time he shot. The jury should have been instructed that if deceased was making an attack upon the appellant with a deadly weapon, such as a pistol, the law presumes that he intended to kill or inflict serious bodily injury and that appellant would have the right to act on such presumption.
The wife of deceased, as above stated, testified on behalf of the defense. It appears from the record that shortly after the homicide she had made a written statement which was in the possession of the prosecuting attorney. She was asked about this statement and parts of same were thereafter offered in evidence. The defense vigorously objected to the introduction of a part of said written statement in which the witness had said: "I don't think my brother was justified in murdering my husband." Clearly it was incompetent to prove the opinion of this witness who was the wife of deceased and the sister of appellant. The statement made seems capable of much injury to the rights of appellant.
There are other errors complained of, but in view of the disposition *Page 455 
deemed by us proper to make in this case, it is not necessary to discuss them.
For the errors mentioned the judgment will be reversed and the cause remanded.
Reversed and remanded.
                    ON MOTION FOR REHEARING.